
	
		II
		111th CONGRESS
		1st Session
		S. 1063
		IN THE SENATE OF THE UNITED STATES
		
			May 18, 2009
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the USEC Privatization Act to authorize the
		  Secretary of Energy to pay affected participants under a pension plan referred
		  to in the USEC Privatization Act for benefit increases not
		  received.
	
	
		1.Short
			 titleThis Act may be cited as
			 the USEC Privatization Amendments Act
			 of 2009.
		2.Authorization
			 and determination of benefits for affected participants
			(a)Authorization
			 for payment to affected participantsTo the extent provided in advance in
			 appropriations Acts, the Secretary of Energy (referred to in this Act as the
			 Secretary)—
				(1)shall establish a
			 program under which the Secretary shall pay any affected participant described
			 in subsection (b) a one-time lump sum payment in an amount to be determined by
			 the Secretary under subsection (c); and
				(2)may contract for
			 the procurement of information necessary to enable the Secretary to effectively
			 carry out the provisions of this Act.
				(b)Affected
			 participantFor the purposes of this Act, an affected participant
			 is a person described under section 3110(a)(6)(B) of the USEC Privatization Act
			 (42 U.S.C. 2297h–8(a)(6)(B)).
			(c)Determination
			 of payment for affected participants
				(1)In
			 generalThe Secretary shall
			 pay an affected participant, pursuant to an application timely filed by such
			 participant, a one-time lump sum payment equal to an amount which bears the
			 same ratio to the total recoverable amount described in paragraph (2) as the
			 actuarial present value of the accrued benefits of the affected participant
			 under the pension plan from which a transfer of plan assets and liabilities
			 required under section 3110(a)(2) of the USEC Privatization Act (42 U.S.C.
			 2297h–8(a)(2)) was made (as of immediately before the transfer) bears to the
			 actuarial present value of the accrued benefits of all affected participants
			 under the pension plan from which the transfer under such section was made (as
			 of immediately before the transfer).
				(2)Total
			 recoverable amountFor purposes of this subsection, the total
			 recoverable amount is an amount equal to the excess of—
					(A)the present value
			 of benefits that would have been accrued or accruable by all affected
			 participants under the pension plan from which the transfer under section
			 3110(a)(2) of the USEC Privatization Act (42 U.S.C. 2297h–8(a)(2)) was made if
			 such transfer had not occurred and if benefit increases had occurred, in
			 connection with the transferred liabilities, under such plan equivalent to
			 benefit increases that have occurred under such plan in connection with the
			 other liabilities under such plan, over
					(B)the present value
			 of benefits accrued or accruable by all such affected participants under the
			 pension plan to which the transfer under section 3110(a)(2) of the USEC
			 Privatization Act (42 U.S.C. 2297h–8(a)(2)) was made.
					(3)ConsiderationsIn
			 determining a payment under this section, the Secretary shall consider, with
			 respect to the pension plan from which the transfer under section 3110(a)(2) of
			 the USEC Privatization Act (42 U.S.C. 2297h–8(a)(2)) was made and the pension
			 plan to which such transfer was made, benefits accrued as of the date of
			 enactment of this Act and accruable through attainment of normal retirement
			 age, assuming continued service under the plan until attainment of such age and
			 the same rate of basic pay subject to increases reflective of reasonably
			 anticipated increases in the cost of living.
				(4)Successor
			 plansFor the purposes of paragraphs (2) and (3), any reference
			 to the pension plan from which the transfer under section 3110(a)(2) of the
			 USEC Privatization Act (42 U.S.C. 2297h–8(a)(2)) was made shall include a
			 reference to any successor to such plan (other than the pension plan to which
			 the transfer required by such section was made) if such successor plan received
			 assets in excess of the actuarial present value of accrued benefits under such
			 plan upon succession.
				(d)Pro rata
			 reduction of paymentThe
			 Secretary shall provide for pro rata reductions in payment amounts determined
			 by the Secretary under subsection (c) to affected participants described in
			 subsection (b) to the extent necessary to adjust for amounts provided in
			 appropriation Acts for purposes of the program under subsection (a).
			(e)Determination
			 of findings of factThe
			 Secretary may make findings of facts and decisions as to the rights of any
			 affected participant applying for a payment under this Act.
			(f)RulemakingNot later than 60 days after the date of
			 enactment of this Act, the Secretary shall issue regulations to carry out this
			 Act. Such regulations shall provide a requirement for applicants for payments
			 under this Act to consent to the release of any information requested by the
			 Secretary.
			(g)Public
			 noticeTo the extent practicable, the Secretary shall provide
			 notice to individuals who may be eligible to receive a payment under this
			 Act.
			(h)Application for
			 paymentTo be eligible for a payment under this Act, an affected
			 participant shall prepare and submit to the Secretary an application—
				(1)not later than
			 240 days after the date of enactment of this Act;
				(2)in such manner;
			 and
				(3)containing such
			 information as the Secretary requires.
				(i)Timely
			 paymentsTo the extent practicable, the Secretary shall determine
			 and make a payment to an affected participant not later than 180 days after
			 such participant’s submission of an application for payment under subsection
			 (h).
			(j)Election To
			 treat payment as rollover contribution to IRA
				(1)In
			 generalAny affected participant who receives a payment under
			 this Act may, at any time during the 1-year period beginning on the day after
			 the date on which such payment was received, make one or more contributions in
			 an aggregate amount not to exceed the amount of such payment to an individual
			 retirement plan (as defined by section 7701(a)(37) of the Internal Revenue Code
			 of 1986).
				(2)Treatment of
			 contributions to IRAsFor purposes of the Internal Revenue Code
			 of 1986, if a contribution is made to an individual retirement plan pursuant to
			 paragraph (1), then—
					(A)except as
			 provided in paragraph (3), such contribution shall not be included in gross
			 income, and
					(B)to the extent of
			 the amount of such contribution, such contribution shall be treated—
						(i)as a distribution
			 described in section 408(d)(3) of such Code, and
						(ii)as having been
			 transferred to the individual retirement account in a direct trustee to trustee
			 transfer within 60 days of the distribution.
						(3)Special rule
			 for Roth IRAsIf a contribution is made under paragraph (1) to a
			 Roth IRA, such contribution shall be includible in gross income and, unless the
			 taxpayer elects not to have this clause apply, such contribution shall be so
			 included ratably over the 2-taxable-year period beginning with the first
			 taxable year in which such contribution is made.
				(k)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Secretary such amounts as necessary to carry out this Act.
			(l)Hearing and
			 Judicial review
				(1)Hearing
					(A)In
			 generalUpon request by any affected participant applying for a
			 payment under this Act, who makes a showing in writing that such participant’s
			 rights may have been prejudiced by any decision the Secretary has rendered, the
			 Secretary shall give such participant reasonable notice and opportunity for a
			 hearing with respect to such decision, and, if a hearing is held, shall, on the
			 basis of evidence adduced at the hearing, affirm, modify, or reverse the
			 Secretary’s findings of fact and such decision.
					(B)Request for
			 hearingAny request for a hearing under this subsection must be
			 filed within 60 days after notice of a decision by the Secretary is received by
			 the affected participant making such a request.
					(C)SecretaryThe
			 Secretary is further authorized, on the Secretary’s own motion, to hold such
			 hearings and to conduct such investigations and other proceedings as the
			 Secretary may deem necessary or proper for the administration of this
			 Act.
					(2)Judicial
			 Review
					(A)In
			 generalAny affected
			 participant, after any final decision of the Secretary made after a hearing to
			 which such participant was a party, irrespective of the amount in controversy,
			 may obtain a review of such decision by a civil action commenced within 60 days
			 after the mailing to such participant of notice of such decision or within such
			 further time as the Secretary may allow.
					(B)Jurisdiction
			 and VenueAn action under
			 this Act shall be brought in the district court of the United States for the
			 judicial district in which the affected participant plaintiff resides, or where
			 such plaintiff has a principal place of business, or, if such plaintiff does
			 not reside or have a principal place of business within any such judicial
			 district, in the United States District Court for the District of
			 Columbia.
					(C)Judicial
			 determinationThe court shall
			 have power to enter, upon the pleadings and transcript of the record, a
			 judgment affirming, modifying, or reversing the decision of the Secretary, with
			 or without remanding the cause for a rehearing.
					(D)Final
			 judgmentThe judgment of the court shall be final, except that it
			 shall be subject to review in the same manner as a judgment in other civil
			 actions.
					(E)Change in
			 SecretaryAny action instituted in accordance with this Act shall
			 survive notwithstanding any change in the person occupying the office of
			 Secretary or any vacancy in such office.
					(m)Secretary’s
			 responsibility; no third party liability
				(1)Secretary’s
			 responsibilityThe Secretary
			 shall be responsible for all payments and costs under this Act, for reporting
			 payments to affected participants and the Internal Revenue Service on Form
			 number 1099R (or such other form as required by the Internal Revenue Service)
			 for income tax purposes, and for answering questions relating to the
			 implementation of this Act for affected participants and applicants for
			 payment. In no event shall the current or former employer of an affected
			 participant or applicant be responsible for providing communication, making
			 payments, reporting payments, answering questions, or providing
			 calculations.
				(2)No third party
			 liabilityNothing in this Act
			 shall be deemed to impose any liability or cost, or authorize any claim against
			 the operator of the Department of Energy’s uranium enrichment facility in
			 Paducah, Kentucky, or against any person or entity other than the
			 Secretary.
				
